                                                                             FILED IN COURT
                                                                             ASHEVILLE' NC
               IN TFM LII{ITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                                               MAY I    2   2021

                         ASHEVILLE DIVISION                                 U.S. DISTRICT COURT
                                                                            W. DISTRICT OF N.C.

                          DOCKET NO. I :21 -CR-00019

UNITED STATES OF AMERICA
                                                CONSEI{T ORDBR AND
             V.                               JUDGMENT OF FORFEITURB

(1) JENNTFER PARDO


       WHEREAS, the defendant, JENNIFER PARDO, has voluntarily pleaded
guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal offenses under which
forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); and is therefore subject to forfeiture pursuant to
18 U.S.C. $ 982, 18 U.S.C. $ 1029, and/or 28 U.S.C. $ 2a6l(c).

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WFffi,REAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (c)(2), the Court finds
that the amount of money set forth herein is the amount of money that the defendant
will be ordered to forfeit as a result of the offense(s) to which the defendant has
pleaded guilty;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);
     NOW, THEREFORE, IT IS FIEREBY ORDERED TFIAT the following
property is forfeited to the United States:

          oA    personal money judgment in forfeiture in the amount of
             $6,500.00, which sum represents proceeds obtained, directly or
             indirectly, from the offense pleaded to.

      The personal money judgment in forfeiture shall be included in the sentence
of the defendant, and the United States Department of Justice may take steps to
collect the judgment from any properfy, real or personal, of the defendant, in
accordance with the substitute asset provisions of 21 U.S.C. $ 853(p).

       Upon the seizure of any property to satisfo all or part of the judgment, if and
to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n), andlor
other applicable law, the United States shall publish notice and provide direct written
notice of this forfeiture.

      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorizedto conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

      Pursuant to Fed. R. Crim. P. 32.2(bX4)(A), the defendant consents that this
order shall be final as to defendant upon filing.




                                           2
I


    SO AGREED:




    ?rrs.r-rl

    Attorney for Defendant




                                               /L2o2t


                             United States   istrate Judge
